department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc intl br02 conex-133039-05 office_of_chief_counsel number info release date dear i am responding to your letter dated date to irs government liaison analyst in on behalf of your constituent you asked for additional information about sec_911 of the internal_revenue_code the code specifically you asked do u s citizens living or working abroad have to pay federal income taxes on any of the income above the excluded amount of dollar_figure under sec_911 of the code what is the rationale for not allowing federal government civilian employees working abroad to be eligible for the sec_911 foreign_earned_income_exclusion are appropriated fund government employees eligible for sec_911 benefits do u s citizens living or working abroad have to pay federal income taxes on any of the income above the excluded amount of dollar_figure under sec_911 of the code sec_911 of the code allows an exclusion of up to dollar_figure from gross_income for foreign_earned_income of a qualified_individual_foreign_earned_income is defined under sec_911 of the code as the amount received by a qualified_individual from sources within a foreign_country which constitutes earned_income attributable to services performed by such individual sec_911 of the code defines the term earned_income to mean wages salaries or professional fees and other_amounts received as compensation_for_personal_services actually rendered any amount of foreign_earned_income received by a qualified_individual over dollar_figure is included in gross_income and subject_to u s taxation conex-133039-05 what is the rationale for not allowing federal government civilian employees working abroad to be eligible for the sec_911 foreign_earned_income_exclusion the ineligibility of sec_911 benefits for government employees is statutory specifically sec_911 excludes from the definition of foreign_earned_income amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof congress enacted a foreign_earned_income_exclusion in since that time the original provision has been modified a number of times in u s government employees were excepted from claiming the foreign_earned_income_exclusion generally u s citizens and residents a re taxed by the u s on their worldwide income concerned with increasing competitive pressures that american businesses faced abroad congress enacted the foreign_earned_income_exclusion to encourage americans to work abroad by alleviating the tax burden of those individuals who generally were being taxed by both the united_states and the foreign jurisdiction thus the stated purpose of the foreign_earned_income_exclusion was to equate the tax burden of u s citizens or residents working abroad with that of u s citizens or residents working at home cong rec remarks by sen smoot see note sec_911 tax reform minn l rev thereafter congress realized that through tax_treaties and other international agreements u s government employees usually were exempt from any foreign taxation of their foreign_earned_income because of the virtually complete exemption of these individuals from u s and foreign_income_tax after applying the foreign_earned_income_exclusion congress eliminated the exclusion for any individuals paid_by the united_states or any agency thereof in see s rep no no 72d cong 1st sess reprinted in vol c b this exception was limited to u s government employees paid_by the united_states or an agency thereof in are appropriated fund government employees eligible for sec_911 benefits all u s government employees are ineligible to claim the benefits under sec_911 of the code at one point there was an issue about whether u s government employees who were paid from non-appropriated funds were paid_by the united_states that issue has been resolved u s government employees paid from non-appropriated funds are considered paid_by the united_states there was never an issue about whether government employees paid out of appropriated funds were paid_by the united_states that is how most government employees are paid your constituent is a government employee paid from government appropriated funds those individuals have always been paid_by the united_states and are ineligible to claim the sec_911 benefits conex-133039-05 if you have any additional questions please contact me or at --------------------- sincerely phyllis e marcus branch chief office of the associate chief_counsel intl
